EXHIBIT C

Case 4:19-cv-00693-BP Document 26-3 Filed 12/30/19 Page 1 of 2
EEOC Form 161 (11718) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Terri Y. Lablance From: Kansas City Area Office
3905 Bernard Powell Dr. Gateway Tower II
Kansas City, MO 64127 400 State Avenue, Suite 905

Kansas City, KS 66104

 

LC] , On behalf of Person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No,

; Jose L. Torres, Jr,
563-2019-01682 investigator (913) 551-6645

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEO,

[| Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged discrimination
to file your charge
The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the

_ information obtained establishes violations of the Statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

[] The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

[| The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Other (briefly state)

~ NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form, )

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vears (3 years)
before you file suit may not be collectible.

On behalf of the Commission “JUN
2 he fh 06 2018

Enclosures(s) . fo fe Nafascha Deguire, (Date Mailed)
. Area Office Director

ce: Christopher Van Gelder
Corizon Health
103 Powell Court
Brentwood, TN 37027

Case 4:19-cv-00693-BP Document 26-3 Filed 12/30/19 Page 2 of 2
